
	
		II
		110th CONGRESS
		2d Session
		S. 3427
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2008
			Mr. Wicker (for himself,
			 Mr. Cochran, Mr. Martinez, and Mr.
			 Vitter) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  credit for hurricane mitigation expenditures, and to provide a credit for the
		  increased insurance premiums of certain homeowners as a result of hurricane
		  events.
	
	
		1.Short titleThis Act may be cited as the
			 Costal Homeowners Assistance
			 Act.
		2.Nonrefundable
			 personal credit for hurricane mitigation property
			(a)In
			 generalSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by inserting after section 25D the
			 following new section:
				
					25E.Hurricane
				mitigation property
						(a)Allowance of
				creditIn the case of an eligible individual, there shall be
				allowed as a credit against the tax imposed by this chapter an amount equal to
				25 percent of the qualified hurricane mitigation property expenditures made by
				the taxpayer during the taxable year.
						(b)Limitations
							(1)Maximum
				creditThe credit allowed under subsection (a) shall not exceed
				the excess (if any) of $5,000 over the aggregate credits allowed under this
				section with respect to such taxpayer for all prior taxable years.
							(2)Limitation
				based on amount of taxIn the case of a taxable year to which
				section 26(a)(2) does not apply, the credit allowed under subsection (a) for
				any taxable year shall not exceed the excess of—
								(A)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
								(B)the sum of the
				credits allowable under this subpart (other than this section and section 23)
				for the taxable year.
								(c)Eligible
				individualFor purposes of this section, the term eligible
				individual means any taxpayer whose principal residence is a qualified
				dwelling unit located in—
							(1)an area
				determined by the President to warrant individual or individual and public
				assistance from the Federal Government under the Robert T. Stafford Disaster
				Relief and Emergency Assistance Act by reason of 1 or more hurricanes during
				2004 or 2005, or
							(2)a county located
				in a State which borders the Atlantic Ocean or the Gulf of Mexico.
							(d)Qualified
				hurricane mitigation property expendituresFor purposes of this
				section—
							(1)In
				generalThe term qualified hurricane mitigation property
				expenditures means an expenditure for property—
								(A)to improve the
				strength of a roof deck attachment,
								(B)to create a
				secondary water barrier to prevent water intrusion,
								(C)to improve the
				durability of a roof covering,
								(D)to brace
				gable-end walls,
								(E)to reinforce the
				connection between a roof and supporting wall,
								(F)to protect
				openings from penetration by windborne debris,
								(G)to protect
				exterior doors and garages, or
								(H)to achieve such
				other mitigation purposes as prescribed in regulations by the Secretary after
				consultation with the Administrator of the Federal Emergency Management
				Agency,
								in the
				principal residence of the taxpayer.(2)LimitationAn
				expenditure shall be taken into account in determining the qualified hurricane
				mitigation property expenditures made by the taxpayer during the taxable year
				only if the onsite preparation, assembly, or original installation of the
				property with respect to which such expenditure is made has been completed in a
				manner that is deemed to be adequate by a State-certified inspector.
							(3)Labor
				costsExpenditures for labor costs properly allocable to the
				onsite preparation, assembly, or original installation of the property
				described in paragraph (1) shall be taken into account in determining the
				qualified hurricane mitigation property expenditures made by the taxpayer
				during the taxable year.
							(4)Inspection
				costsExpenditures for inspection costs properly allocable to the
				inspection of the preparation, assembly, or installation of the property
				described in paragraph (1) shall be taken into account in determining the
				qualified hurricane mitigation property expenditures made by the taxpayer
				during the taxable year.
							(e)Other
				definitionsFor purposes of this section—
							(1)Principal
				residenceThe term principal residence has the same
				meaning as when used in section 121.
							(2)Qualified
				dwelling unitThe term qualified dwelling unit means
				a dwelling unit that is assessed at a value that is less than $1,000,000 by the
				locality in which such dwelling unit is located and with respect to the taxable
				year for which the credit described in subsection (a) is
				allowed.
							.
			(b)Conforming
			 amendments
				(1)Section
			 24(b)(3)(B) of the Internal Revenue Code of 1986 is amended by striking
			 and 25B and inserting , 25B, and 25E.
				(2)Section
			 25(e)(1)(C)(ii) of such Code is amended by inserting 25E, after
			 25D,.
				(3)Section 25B(g)(2)
			 of such Code is amended by striking section 23 and inserting
			 sections 23 and 25E.
				(4)Section 25D(c)(2)
			 of such Code is amended by striking and 25B and inserting
			 25B, and 25E.
				(5)Section 26(a)(1)
			 of such Code is amended by striking and 25B and inserting
			 25B, and 25E.
				(6)Section 904(i) of
			 such Code is amended by striking and 25B and inserting
			 25B, and 25E.
				(7)Section
			 1400C(d)(2) of such Code is amended by striking and 25D and
			 inserting 25D, and 25E.
				(c)Clerical
			 amendmentThe table of sections for subpart A of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after the item relating to section 25D the following new item:
				
					
						Sec. 25E. Hurricane mitigation
				property.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			3.Credit for home
			 insurance premium increases
			(a)Allowance of
			 creditIn the case of an eligible individual, there shall be
			 allowed as a credit against the tax imposed by chapter 1 of the Internal
			 Revenue Code of 1986 for the first taxable year after the date of the enactment
			 of this section an amount equal to 50 percent of the qualified homeowners
			 insurance premium increases.
			(b)Maximum
			 creditThe credit allowed under subsection (a) shall not exceed
			 $5,000.
			(c)Eligible
			 individualFor purposes of this section, the term eligible
			 individual means any taxpayer—
				(1)whose principal
			 residence, as of the last day of the taxable year, is a qualified dwelling unit
			 located in—
					(A)an area
			 determined by the President to warrant individual or individual and public
			 assistance from the Federal Government under the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act by reason of 1 or more hurricanes during
			 2004 or 2005, or
					(B)a county—
						(i)located in a
			 State which borders the Atlantic Ocean or the Gulf of Mexico, and
						(ii)which is
			 determined by the Secretary to have experienced a higher than average increase
			 in premiums for homeowners insurance during 2004, 2005, or 2006 due to
			 hurricane risk, and
						(2)whose principal
			 residence, as of the applicable date, was located—
					(A)in an area or
			 county described in paragraph (1), and
					(B)within 100 miles
			 of such taxpayer's principal residence as of the last day of the taxable
			 year.
					(d)Qualified
			 homeowners insurance premium increaseFor purposes of this
			 section—
				(1)In
			 generalThe term qualified homeowners insurance premium
			 increase means, with respect to any eligible individual, the amount
			 equal to the qualifying percentage of the premium for homeowners insurance in
			 effect on the third policy anniversary date following the applicable
			 date.
				(2)Qualifying
			 percentageThe term qualifying percentage means the
			 amount equal to the excess (expressed in percentage points) of—
					(A)the increase in
			 the premium for homeowners insurance of the eligible individual between the
			 date of the last policy anniversary before the applicable date and the third
			 policy anniversary date following the applicable date, over
					(B)a 100 percent
			 increase in the premium for such homeowners insurance between the same
			 dates.
					(e)Other
			 definitionsFor purposes of this section—
				(1)Applicable
			 dateThe term applicable date means—
					(A)with respect to
			 any individual whose principal residence is located in an area described in
			 subsection (c)(1)(A), the day before the determination described in such
			 subsection, and
					(B)with respect to
			 any individual whose principal residence is located in a county described in
			 subsection (c)(1)(B), September 1, 2005.
					(2)Homeowners
			 insuranceThe term homeowners insurance means any
			 insurance covering a principal residence. Such term includes coverage of a
			 principal residence with respect to wind damage through a State-run wind
			 pool.
				(3)Principal
			 residenceThe term principal residence has the same
			 meaning as when used in section 121 of the Internal Revenue Code of
			 1986.
				(4)Qualified
			 dwelling unitThe term qualified dwelling unit means
			 a dwelling unit that is assessed at a value that is less than $1,000,000 by the
			 locality in which such dwelling unit is located and with respect to the taxable
			 year for which the credit described in subsection (a) is allowed.
				(f)Credit treated
			 as personal nonrefundable credit
				(1)In
			 generalThe credit allowed under this section shall be treated as
			 a credit allowed under subpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986.
				(2)Limitation
			 based on amount of taxIn the case of a taxable year to which
			 section 26(a)(2) of such Code does not apply, the credit allowed under this
			 section for any taxable year shall not exceed the excess of—
					(A)the sum of the
			 regular tax liability (as defined in section 26(b) of such Code) plus the tax
			 imposed by section 55 of such Code, over
					(B)the sum of the
			 credits allowable under such subpart A (other than this section and section 23
			 of such Code) for the taxable year.
					(3)Carryforward of
			 unused creditIf the credit allowable under subsection (a)
			 exceeds the limitation imposed under section 26(a) of the Internal Revenue Code
			 of 1986 for the taxable year reduced by the sum of the credits allowable under
			 subpart A of part IV of subchapter A of chapter 1 of such Code, or, if
			 applicable, the limitation under paragraph (2), such excess shall be carried to
			 the succeeding taxable year and allowable as a credit under such subpart for
			 such succeeding taxable year.
				
